Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 06/23/3031 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The disclosure is objected to because of the following informalities: on page 1, para [0001], add “now U.S. Patent No. 11,075,152,” after “December 16, 2019”.
Appropriate correction is required.
Drawings
The Drawings filed on 06/23/2021 have been considered and approved by the examiner.
Claim Objections
Claims 5-7, and 18-19 are objected to because of the following informalities:  the phrase, “filling an insulating material in at least a portion of the first through-hole” appears either to be grammatically incorrect and does not accurately describe the method detailed in the specification. The phrase “filling at least a portion of the first through-hole with an insulating material” is suggested as a replacement.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “extension portion being provided as at least a portion of the passivation layer”, as recited in claim 7, is unclear with regard to how this modifies the  process of “forming a passivation layer”, of if this a separate method step.
The limitation, “penetrating through the at least a portion of the first connection member, the first frame, and the first encapsulant”, as recited in claim 18, is unclear with regard to what is penetrating. The examiner suggests, as one possibly, that the comma immediately preceding the limitation be removed.
The references of interest are cited: Hsu et al. (US 20180076179 A1), and 
Do et al. (US 20160300817 A1) teach relating to a method of manufacturing a semiconductor package, but fail to teach the limitations as set forth for the claimed invention.
Claims 1-4, 8-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: see para [0008] as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816